DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification: Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 4, the claim recites 'and/or'. It is not clear which conjunction is to be used. For examination purpose, the conjunction of 'or' is used.
Regarding claim 11, the claim recites "processing the bearer and the cell corresponding to the Radio Link Control (RLC) entity to which the secondary cell failure occurs" (Emphasis added). The RLC is introduced for the first time. The antecedent issue needs to be corrected.
Regarding claim 25, the claim depending from claim 15 recites "a network-side device" (Emphasis added) which has been recited in claim 15. Therefore, the underlined antecedent issue needs to be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-12, 14-16 and 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 2021/0195444, “Teyeb”) and its provisional application 62/564549 (“549”) in view of Sharma et al. (US 2020/0267793, “Sharma”).
Examiner’s note: in what follows, references are drawn to Teyeb unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, a data processing method, applied to a terminal-side device, the method comprising: 
obtaining configuration information ([0080] “The wireless device 130 may be configured to communicate within the wireless communications network 100 with the first network node 111 in each of the one or more second cells 122 over a respective second link 142” The second link 142 is equivalent to the recited “configuration information”. See [549, P10].), 
wherein the configuration information is used for indicating that information is to be reported when a secondary cell failure occurs ([0103 and Fig. 5] “In this Action 502, the wireless device 130 initiates sending an indication to the network node 102. … The indication is based on the determined failure of the secondary cell 122, 123, 124.”, [0105] “The sending may be implemented, for example, via the second link 142”, and [0107] “The indication may be for example a SCellFailureReport.” See [549, Fig. 4, Fig. 5 and P12]); 
when a secondary cell failure occurs in a radio bearer of the terminal-side device (This will be discussed in view of Sharma.), reporting relevant information of the secondary cell failure to a network-side device ([0103 and Fig. 5] “In this Action 502, the wireless device 130 initiates sending an indication to the network node 102. … The indication is based on the determined failure of the secondary cell 122, 123, 124.”, via the second link 142”, and [0107] “The indication may be for example a SCellFailureReport.” See [549, P12]).
It is noted that while disclosing a failure for a secondary cell, Teyeb does not specifically teach about the secondary cell failure in a RB. It, however, had been known before the effective filing date of the instant application as shown by Sharma as follows; 
when a secondary cell failure occurs in a radio bearer of the terminal-side device ([Sharma, 0095] “if radio link failure is detected for the SCG, the UE 100 suspends all SCG radio bearers (including SCG split bearers) and the SCG transmissions for split radio bearers, and reports SCG failure information to MN.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Teyeb by using the features of Sharma in order to minimize path loss of radio waves and increase the transmission distance for ultra reliable low latency communications such that “handling packet duplication and resumption of Radio Bearers (RBs) during connection re-establishment in a wireless communication system.” [Sharma, 0011].

Regarding claim 15, a data processing method, applied to a network-side device, the method comprising: 
receiving relevant information of a secondary cell failure reported by a terminal-side device ([0103 and Fig. 5] “In this Action 502, the wireless device 130 initiates sending an indication to the network node 102. … The indication is based on the determined failure of the secondary cell 122, 123, 124.”, [0105] “The sending may be implemented, for example, via the second link 142”, and [0107] “The indication may be 
performing reconfiguration processing on a secondary cell in which the secondary cell failure occurs ([0061] “triggering RLF or SCG failure, and the subsequent re-establishment or SCG change/reconfiguration, may result in a signaling overhead” See [549, P6]).
It is noted that while disclosing a failure for a secondary cell, Teyeb does not specifically teach about the secondary cell failure in a RB. It, however, had been known before the effective filing date of the instant application as shown by Sharma as follows; 
when a secondary cell failure occurs in a radio bearer ([Sharma, 0095] “if radio link failure is detected for the SCG, the UE 100 suspends all SCG radio bearers (including SCG split bearers) and the SCG transmissions for split radio bearers, and reports SCG failure information to MN.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Teyeb by using the features of Sharma in order to minimize path loss of radio waves and increase the transmission distance for ultra reliable low latency communications such that “handling packet duplication and resumption of Radio Bearers (RBs) during connection re-establishment in a wireless communication system.” [Sharma, 0011].

Regarding claim 24, it is a terminal-side device claim corresponding to the method claim 1, except the limitations “a storage, a processor, and a computer program stored on the storage and executable by the processor” ([0312] “processing circuitry 

With respect to dependent claims:
Regarding claim 2, the method according to claim 1, further comprising: processing a bearer and a cell corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs ([0135] “the wireless device 130 may suspend the RLC entity related to the failed SCell.”, and [0118] “if the wireless device 130 has SCG SRB configured, the failure report may be sent directly to the second network node 112 via the SCG SRB.”).

Regarding claim 3, the method according to claim 1, wherein the configuration information is information, configured by the network-side device or agreed by a communication protocol, about whether information is to be reported when the secondary cell failure occurs ([0156] “the first network node 111 may release a Secondary cell group configuration, that is, a configuration of the second group of cells 120-2.”).

Regarding claim 4, the method according to claim 1, wherein the radio bearer to which the secondary cell failure occurs comprises a Signaling Radio Bearer (SRB) and/or a Data Radio Bearer (DRB) ([Sharma, 0017] “the entities refer to applying the 

Regarding claim 5, the method according to claim 4, wherein the Signaling Radio Bearer (SRB), to which the secondary cell failure occurs, of the terminal-side device is a Signaling Radio Bearer (SRB), to which the secondary cell failure occurs, in a Master Cell Group (MCG) of the terminal-side device; 
processing the bearer and the cell corresponding to the Radio Link Control (RLC) entity to which the secondary cell failure occurs, comprises a combination of one or more of following: 
re-establishing a Radio Link Control (RLC) entity to which a secondary cell failure occurs; re-establishing a Radio Link Control (RLC) entity corresponding to a secondary cell corresponding to an RLC entity to which a secondary cell failure occurs (These alternatives are not examined.); 
deactivating a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs ([0135] “after or upon the sending of the SCell failure report according to the previous examples, the wireless device 130 may suspend the RLC entity related to the failed SCell.” See [549, P22]); 
stopping uplink signal transmission in a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs; stopping downlink signal reception in a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs; deactivating a Packet Data Convergence Protocol (PDCP) data duplication function; if a default transmission path of a Signaling 

Regarding claim 6, the method according to claim 5, wherein a type of a Signaling Radio Bearer (SRB) to which a secondary cell failure occurs comprises a combination of one or more of SRBO, SRB1, and SRB2 ([Sharma, 0098] “the UE 100 performs cell selection to the same or different cell and sends a RRC connection re-establishment request to the network 200. In response, the eNB resumes the operation of SRB1 and re-activates AS security (without changing the security algorithms) using the RRC connection re-establishment message.”).

Regarding claim 7, the method according to claim 4, wherein the Signaling Radio Bearer (SRB), to which the secondary cell failure occurs, of the terminal-side device is a Signaling Radio Bearer (SRB), to which the secondary cell failure occurs, in a Secondary Cell Group (SCG) of the terminal-side device, processing the bearer and the cell corresponding to the Radio Link Control (RLC) entity to which the secondary cell failure occurs, comprises a combination of one or more of following: 

re-establishing a Radio Link Control (RLC) entity corresponding to a secondary cell corresponding to an RLC entity to which a secondary cell failure occurs; 
deactivating a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs; stopping uplink signal transmission in a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs; 
stopping downlink signal reception in a secondary cell corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs; deactivating a Packet Data Convergence Protocol (PDCP) data duplication function; if a default transmission path of a Signaling Radio Bearer (SRB) configured with a Packet Data Convergence Protocol (PDCP) data duplication function is a transmission path corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure occurs, modifying the default transmission path as a transmission path corresponding to a Radio Link Control (RLC) entity to which a secondary cell failure has not occurred; if all Radio Link Control (RLC) entities of a Signaling Radio Bearer (SRB) configured with a Packet Data Convergence Protocol (PDCP) data duplication function fail, and all of the Radio Link Control (RLC) entities are configured to transmit on a secondary cell, then suspending a 

Regarding claim 8, the method according to claim 7, wherein a type of a Signaling Radio Bearer (SRB) to which a secondary cell failure occurs comprises a combination of one or more of SRBO, SRB1, SRB2, and SRB3 ([Sharma, 0098] “the UE 100 performs cell selection to the same or different cell and sends a RRC connection re-establishment request to the network 200. In response, the eNB resumes the operation of SRB1 and re-activates AS security (without changing the security algorithms) using the RRC connection re-establishment message.”).

Regarding claim 11, the method according to claim 4, wherein a secondary cell failure occurs to a Data Radio Bearer (DRB) of the terminal-side device ([0027] “Suspend all SCG DRBs and suspend SCG transmission for MCG split DRBs, and SCG split DRBs”), processing the bearer and the cell corresponding to the Radio Link Control (RLC) entity to which the secondary cell failure occurs, comprises a combination of one or more of following: 
suspending a Radio Link Control (RLC) entity to which a secondary cell failure occurs ([0135] “he wireless device 130 may suspend the RLC entity related to the failed SCell.”); 
re-establishing a Radio Link Control (RLC) entity to which a secondary cell failure occurs, and suspending the Radio Link Control (RLC) entity; suspending a Data Radio Bearer (DRB) to which a secondary cell failure occurs; re-establishing a Data Radio Bearer (DRB) to which a secondary cell failure occurs, and suspending the Data Radio Bearer (DRB); stopping data transmission or data reception of a Radio Link Control (RLC) entity to which a secondary cell failure occurs; releasing or deleting a Radio Link 

Regarding claim 12, the method according to claim 1, wherein the relevant information of the secondary cell failure comprises a combination of one or more of following: 
a cell identifier of a cell in which the secondary cell failure occurs ([0111] “The information indicating the secondary cell 122,123, 124 may be a cell index of the secondary cell 122, 123, 124 or an identity of a failed logical channel that was associated with the secondary cell 122,123, 124.”); 
a cell group identifier of a cell group in which the secondary cell failure occurs; a Radio Bearer (RB) identifier of a RB to which the secondary cell failure occurs; a Radio Link Control (RLC) entity identifier of a RLC entity to which the secondary cell failure occurs; a logical channel identifier corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs; a logical channel group identifier of a logical channel corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs; a measurement result of a cell corresponding to a Radio Link Control (RLC) entity to which the secondary cell failure occurs; a measurement result of all cells; a measurement result of a cell in a cell group in which the secondary cell failure occurs; a measurement result of a cell having non-serving frequencies (These alternatives are not examined.).

Regarding claim 14, the method according to claim 1, wherein after reporting the relevant information of the secondary cell failure to the network- side device, the method further comprises: 
receiving target indication information sent by the network-side device ([Sharma, 0097] “At S104, The EUTRAN sends a RRC Connection Reestablishment message (i.e., RRC connection reestablishment response message) along with a SRB1 resumed to the UE 100.”); 
resuming, according to the target indication information, data reception or data transmission of a Radio Link Control (RLC) entity to which the secondary cell failure occurs ([0097] “At S106, the UE 100 sends RRC connection reestablishment complete message to the EUTRAN. At S108, the EUTRAN sends RRC connection reconfiguration, SRB2, DRBs resumed to the UE 100. At S110, the UE 100 sends RRC connection reconfiguration complete to the EUTRAN.”).

Regarding claim 16, the method according to claim 15, wherein after performing the reconfiguration processing on the secondary cell in which the secondary cell failure occur, the method further comprises: 
sending target indication information to the terminal-side device, wherein the target indication information is used by the terminal-side device to resume data reception or data transmission of a Radio Link Control (RLC) entity to which the secondary cell failure occurs ([Sharma, 0097] “At S104, The EUTRAN sends a RRC Connection Reestablishment message (i.e., RRC connection reestablishment response message) along with a SRB1 resumed to the UE 100.”); 


Regarding claim 25, a network-side device, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by a processor, the processor implements steps of the method according to claim 15 (See Fig. 9 and [0304]).

Regarding claim 26, a non-transitory computer readable storage medium, comprising: a computer program stored on the computer readable storage medium, wherein when the computer program is executed by the processor, the processor implements steps of the method according to claim 1 (See [0319]).

Regarding claim 27, a non-transitory computer readable storage medium, comprising: program stored on the computer readable storage medium, wherein when the computer program is executed by the processor, the processor implements steps of the method according to claim 15 (See Fig. 9 and [0304]).

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 2021/0195444, “Teyeb”) and its provisional application 62/564549 (“549”) in view of Sharma et al. (US 2020/0267793, “Sharma”) and further in view of Tsai et al. (US 2019/0104562, “Tsai”) and its provisional application 62/565592 (“592”).
Examiner’s note: in what follows, references are drawn to Teyeb unless otherwise mentioned.
Regarding claim 13, it is noted that while disclosing a failure for a secondary cell, Teyeb does not specifically teach about a measurement result of a failing cell. It, however, had been known before the effective filing date of the instant application as shown by Tsai as follows; 
the method according to claim 12, wherein the measurement results comprise any combination of one or more of following: a measurement result of a cell ([Tsai, 0071] “it may include the measurement results of the Scell which the RLC entity having the RLC failure is associated with” See [592, P1].) and a measurement result of a beam of a cell (This alternative is not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Teyeb by using the features of Tsai in order to effectively maintain communication connections in dual connectivity .

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411